Remark
	This Office action has been issued in response to amendments filed on 05/11/2020.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kirk A Damman on March 19, 2021 .
The application has been amended claims as follows:
 (Currently Amended) A method for assisting a loaded mass transit vehicle through an intersection, the method comprising:
transmitting, using system, a of a mass transit vehicle;
plurality of mobile communication devices travelers associated with said mobile communication devices are 
at a receiver said location and direction of travel transmission; 
evaluating said location and direction of travel information to determine if said mass transit vehicle is approaching an intersection;

altering a traffic signal at said intersection number of travelers.
The method of claim 1, wherein said vehicle identifier system only transmits said direction of travel information if said vehicle identifier system is in a preselected detection zone proximate said intersection. 
The method of claim 1, wherein said direction of travel information comprises the direction that the mass transit vehicle is moving.
The method of claim 1, wherein said mass transit vehicle is a bus.
The method of claim 1, wherein said mass transit vehicle is a light rail train.
The method of claim 1, wherein said mass transit vehicle is a car pool vehicle.
The method of claim 1, wherein said mobile communication device comprises a smartphone.

Allowable Subject Matter
	Claims 1-7 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Dickerson (US Pub No. 20010037174) directed to automated transit system support high-occupancy vehicle preference subsystems, for example, High Occupancy Vehicle (HOV) lanes, vehicle parking preferences, and traffic control priority where beneficial. Regarding the latter, because the system is following the real time progress of high occupancy vehicles, it can be tied into the traffic control lights and adjust the timing of the green and red cycles to improve the passenger throughput at intersections. The passenger throughput, not 
The prior art of record is different than the claimed invention because in the claimed invention if said mass transit vehicle is approaching said intersection, assigning a priority to said mass transit vehicle for said mass transit vehicle to go through said intersection, said priority increasing for each traveler on said mass transit vehicle; and altering a traffic signal at said intersection .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687